Fourth Court of Appeals
                                         San Antonio, Texas
                                                  May 5, 2022

                                             No. 04-22-00175-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-01215
                           Honorable Mary Lou Alvarez, Judge Presiding


                                                ORDER

                                             Original Proceeding1

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

         On April 14, 2022, relator filed an amended petition for writ of mandamus challenging
the trial court’s April 13, 2022 order in addition to its March 16, 2022 order. This court believes
a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the amended petition for writ of mandamus in this court no later than fifteen (15)
days from the date of this order. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.


           It is so ORDERED on May 5, 2022.

                                                                       PER CURIAM


           ATTESTED TO: _________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT


1
 This original proceeding arises out of Cause No. 2013-PA-01215, styled In the Interest of E.H., a Child, pending in
the 288th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue
in this proceeding.